Exhibit 10.2

Form

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

[Dealer Address]1

 

DATE:

[    ], 2015

TO:

InterDigital, Inc.

ATTENTION:

Richard Brezski

TELEPHONE:

(+1) 302.281.3621

FACSIMILE:

(+1) 302-281-3761

FROM:

[[                ]

ATTENTION:

[                ]

TELEPHONE:

[                ]

FACSIMILE:

[                ]2

SUBJECT:

Warrant Transaction]

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between [Dealer]
(“Dealer”)[, through its agent [Agent] (the “Agent”),]3 and InterDigital, Inc.
(“Counterparty”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below. [Dealer is authorized by the Prudential Regulation Authority
and regulated by the Financial Conduct Authority and the Prudential Regulation
Authority. Dealer is not a member of the Securities Investor Protection
Corporation (“SIPC”).]4

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. For purposes of the Equity Definitions, the Transaction shall be
deemed to be a Share Option Transaction, and each reference herein to a Warrant
shall be deemed to be a reference to a Call or an Option, as context requires.
Any reference to a currency shall have the meaning contained in Section 1.7 of
the 2006 ISDA Definitions as published by ISDA.

 

1  Dealer to confirm.

2  Dealer to provide.

3  To be updated for each Dealer counterparty.

4  To be updated for each Dealer counterparty.



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1.        This Confirmation, together with the Agreement as defined below,
evidence a complete and binding agreement between Dealer and Counterparty as to
the terms of the Transaction to which this Confirmation relates. This
Confirmation shall be subject to an agreement (the “Agreement”) in the form of
the 2002 ISDA Master Agreement (Multicurrency—Cross Border) as if Dealer and
Counterparty had executed an agreement in such form on the date hereof (but
without any Schedule except for (i) the election of US Dollars (“USD”) as the
Termination Currency, and (ii) (a) the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Agreement shall apply to Counterparty and
Dealer with a “Threshold Amount” of USD 15,000,000, in the case of Counterparty,
and three percent of the shareholders’ equity of [Name of Dealer’s Parent], in
the case of Dealer, (b) the phrase “or becoming capable at such time of being
declared” shall be deleted from clause (1) of such Section 5(a)(vi), and (c) the
following language shall be added to the end thereof: “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to
pay.”). In the event of any inconsistency among this Confirmation, the Equity
Definitions or the Agreement, the following will prevail for purposes of the
Transaction in the order of precedence indicated: (i) this Confirmation;
(ii) the Equity Definitions; and (iii) the Agreement. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

2.        The terms of the particular Transaction to which this Confirmation
relates are as follows:

General Terms:

 

Trade Date:

[                    ], 2015.

 

Components:

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The valuation and exercise
of the Transaction and the payments and deliveries to be made upon settlement of
the Transaction will be determined separately for each Component as if each
Component were a separate Transaction under the Agreement.

 

Warrant Style:

European.

 

Warrant Type:

Call.

 

Seller:

Counterparty.

 

Buyer:

Dealer.

 

Shares:

The common stock, par value USD0.01 per share, of Counterparty (Ticker symbol
“IDCC”).

 

Number of Warrants:

For each Component of the Transaction, as provided in Schedule B to this
Confirmation.

 

Warrant Entitlement:

One Share per Warrant.

 

Strike Price:

As provided in Schedule A to this Confirmation.

 

2



--------------------------------------------------------------------------------

Premium:

As provided in Schedule A to this Confirmation.

 

Premium Payment Date:

[                    ], 2015.

 

Exchange:

The NASDAQ Global Select Market

 

Related Exchange(s):

All Exchanges.

 

Calculation Agent:

Dealer. All determinations made by the Calculation Agent shall be made in good
faith and in a commercially reasonable manner. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent will provide to Counterparty by e-mail to
the e-mail address provided by Counterparty in such written request a report (in
a commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail such determination or calculation, including,
where applicable, a description of the methodology and data applied, it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models or other proprietary or confidential information used by it
for such determination or calculation.

Procedures for Exercise:

In respect of any Component

 

Expiration Time:

The Valuation Time.

 

Expiration Date(s):

As provided in Schedule B to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall have the right to elect, in its sole discretion, that
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is a Disrupted Day or an Expiration Date in respect of any other
Component for the Transaction) and the Settlement Price for the Final Disruption
Date shall be determined by the Calculation Agent in a commercially reasonable
manner. Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, (i) the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component and (ii) the Settlement Price for
such Disrupted Day may be adjusted by the Calculation Agent as appropriate on
the basis of the nature and duration of the relevant Market Disruption Event.
Any day on which the Exchange is scheduled as of the Trade Date to close prior
to its normal closing time shall be considered a Disrupted Day in whole.

 

3



--------------------------------------------------------------------------------

 

Section 6.6 of the Equity Definitions shall not apply to any Valuation Date
occurring on an Expiration Date.

 

Final Disruption Date:

As provided in Schedule A to this Confirmation.

 

Automatic Exercise:

Applicable; provided that Section 3.4(a) of the Equity Definitions shall apply
as if Cash Settlement applied.

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions shall be amended by deleting the words
“at any time during the one hour period that ends at the relevant Valuation
Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time,
as the case may be” and replacing them with the words “at any time during the
regular trading session on the Exchange, without regard to after hours or any
other trading outside of the regular trading session hours”, by amending and
restating clause (a)(iii) thereof in its entirety to read as follows: “(iii) an
Early Closure that the Calculation Agent determines is material” and by adding
the words “, (iv) a Regulatory Disruption or (v) a Liquidity Event” after clause
(a)(iii) as restated above.

 

Market Disruption Event:

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

Regulatory Disruption:

A “Regulatory Disruption” shall occur if Dealer determines in its reasonable
discretion that it is appropriate in light of legal, regulatory or
self-regulatory requirements or related policies or procedures for Dealer to
refrain from all or any part of the market activity in which it would otherwise
engage in connection with the Transaction.

 

Liquidity Event:

A “Liquidity Event” shall occur if on any day the trading volume or liquidity of
trading in the Shares is materially reduced from levels prevailing on the Trade
Date and the Calculation Agent determines in its commercially reasonable
discretion that as a result it would be appropriate to treat such day as a
Disrupted Day or a partially Disrupted Day.

 

Disrupted Day:

The definition of “Disrupted Day” in Section 6.4 of the Equity Definitions shall
be amended by adding the following sentence after the first sentence: “A
Scheduled Trading Day on which a Related Exchange fails to open during its
regular trading session will not be a Disrupted Day if the Calculation Agent
determines that such failure will not have a material impact on Dealer’s ability
to engage in or unwind any hedging transactions related to the Transaction.”

Valuation:

In respect of any Component

 

Valuation Time:

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

 

Valuation Date:

The Expiration Date.

 

4



--------------------------------------------------------------------------------

Settlement Terms:

In respect of any Component

 

Settlement Method Election:

Applicable; provided that:

 

  (i) references to “Physical Settlement” in Section 7.1 of the Equity
Definitions shall be replaced by references to “Net Share Settlement”;

 

  (ii) Counterparty may elect Cash Settlement only if, on or prior to the
Settlement Method Election Date, Counterparty delivers written notice to Dealer
stating that Counterparty has elected that Cash Settlement apply with respect to
every Component of the Transaction; and

 

  (iii) on such notice delivery date, Counterparty shall represent and warrant
to Dealer in writing that, as of such notice delivery date:

 

  (A) none of Counterparty and its officers or directors, or any person that
controls Counterparty’s decision to elect Cash Settlement is aware of any
material non-public information regarding Counterparty or the Shares,

 

  (B) Counterparty is electing Cash Settlement in good faith and not as part of
a plan or scheme to evade compliance with the federal securities laws,

 

  (C) the assets of Counterparty at their fair valuation exceed the liabilities
of Counterparty (including contingent liabilities),

 

  (D) the capital of Counterparty is adequate to conduct the business of
Counterparty,

 

  (E) Counterparty has the ability to pay its debts and obligations as such
debts mature and does not intend to incur debt beyond its ability to pay as such
debts mature,

 

  (F) Counterparty has the power to make such election and to execute and
deliver any documentation relating to such election that it is required by this
Confirmation to deliver and to perform its obligations under this Confirmation
and has taken all necessary action to authorize such election, execution,
delivery and performance;

 

  (G) such election and performance of its obligations under this Confirmation
do not violate or conflict with any (1) law applicable to it, (2) any provision
of its constitutional documents, or (3) any order or judgment of any court or
other agency of government applicable to it, except, in the cases of clauses
(1) and (3), as would not reasonably be expected to have a material adverse
effect on Counterparty and its subsidiaries, considered as a whole; and

 

 

(H) any transaction that Dealer makes with respect to the Shares during the
period beginning at the time that Counterparty delivers notice of its Cash
Settlement election and ending at the close of business on the last Expiration
Date shall be made by Dealer at Dealer’s sole discretion for Dealer’s own
account and Counterparty shall not have, and shall not attempt to exercise, any
influence over

 

5



--------------------------------------------------------------------------------

 

how, when, whether or at what price Dealer effects such transactions, including,
without limitation, the prices paid or received by Dealer per Share pursuant to
such transactions, or whether such transactions are made on any securities
exchange or privately.

 

  At any time prior to making a Settlement Method Election, Counterparty may,
without the consent of Dealer, amend this Confirmation by notice to Dealer to
eliminate Counterparty’s right to elect Cash Settlement.

 

Electing Party:

Counterparty

 

Settlement Method Election Date:

The third Scheduled Trading Day immediately preceding the scheduled First
Expiration Date.

 

Default Settlement Method:

Net Share Settlement.

 

Net Share Settlement:

If Net Share Settlement is applicable, then on each Settlement Date,
Counterparty shall deliver to Dealer a number of Shares equal to the Net Share
Amount for such Settlement Date to the account specified by Dealer, and cash in
lieu of any fractional shares valued at the Settlement Price for the Valuation
Date corresponding to such Settlement Date. If, in the good faith reasonable
judgment of Dealer, the Shares deliverable hereunder would not be immediately
freely transferable by Dealer under Rule 144 (or any successor provision,
collectively, “Rule 144”) under the U.S. Securities Act of 1933, as amended (the
“Securities Act”), then Dealer may elect to either (x) accept delivery of such
Shares notwithstanding the fact that such Shares are not freely transferable by
Dealer under Rule 144 or (y) require that such delivery take place pursuant to
paragraph 5(m) below.

 

Net Share Amount:

The Option Cash Settlement Amount divided by the Settlement Price, each
determined as if Cash Settlement applied.

 

Option Cash Settlement Amount:

For any Exercise Date, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) the excess of the Settlement Price on the Valuation Date occurring in
respect of such Exercise Date over the Strike Price (or, if there is no such
excess, zero).

 

Settlement Currency:

USD

 

Settlement Price:

On any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “IDCC <equity> AQR” (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable or is manifestly incorrect, the
market value of one Share on such Valuation Date, as determined by the
Calculation Agent).

 

Settlement Date(s):

As determined in reference to Section 9.4 of the Equity Definitions, subject to
paragraph 5(k)(i) hereof.

 

6



--------------------------------------------------------------------------------

Other Provisions Applicable to Net Share Settlement:

The provisions of Sections 9.1(c), 9.4 (except that “Settlement Date” shall be
as defined above, unless a Settlement Disruption Event prevents delivery of such
Shares on that date), 9.8, 9.9, 9.10, 9.11(as modified herein), 9.12 and 10.5 of
the Equity Definitions will be applicable, as if “Physical Settlement” applied
to the Transaction.

 

Representation and Agreement:

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws as a result of the fact that
Counterparty is the issuer of the Shares.

 

Cash Settlement:

If Cash Settlement is applicable, then on the relevant Cash Settlement Payment
Date, Counterparty shall pay to Dealer an amount of cash in USD equal to the Net
Share Settlement Amount for such Cash Settlement Payment Date.

Dividends:

 

Dividend Adjustments:

If at any time during the period from but excluding the Trade Date, to and
including the final Expiration Date an ex-dividend date for a cash dividend
occurs with respect to the Shares and that dividend differs from the Regular
Dividend on a per Share basis, then the Calculation Agent may adjust the Strike
Price, the Number of Warrants and/or the Warrant Entitlement to extent
appropriate preserve the fair value of the Warrants to Dealer after giving
effect to such dividend.

 

Regular Dividend:

USD0.20 per Share per regular quarterly dividend period of the Issuer.

Adjustments:

 

Method of Adjustment:

Calculation Agent Adjustment; provided that the Equity Definitions shall be
amended by replacing the words “diluting or concentrative” in Sections 11.2(a),
11.2(c) (in two instances) and 11.2(e)(vii) with the word “material” and by
adding the words “or the Transaction” after the words “theoretical value of the
relevant Shares” in Section 11.2(a), 11.2(c) and 11.2(e)(vii); provided, further
that adjustments may be made to account for changes in volatility, expected
dividends, stock loan rate and liquidity relative to the relevant Shares.

Extraordinary Events:

 

New Shares:

Section 12.1(i) of the Equity Definitions is hereby amended by deleting the text
in clause (i) in its entirety and replacing it with the phrase “publicly quoted,
traded or listed on any of the New York Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Global Market (or their respective successors)”.

 

Share-for-Share:

The definition of “Share-for-Share” set forth in Section 12.1(f) of the Equity
Definitions is hereby amended by the deletion of the parenthetical in clause
(i) thereof.

Consequence of Merger Events:

 

 

7



--------------------------------------------------------------------------------

Merger Event:

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and Additional Termination
Event under paragraph 5(g)(i) of this Confirmation, Dealer may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.2 of the
Equity Definitions or paragraph 5(g)(i) will apply.

 

        Share-for-Share:

Modified Calculation Agent Adjustment.

 

        Share-for-Other:

Cancellation and Payment (Calculation Agent Determination).

 

        Share-for-Combined:

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect Component Adjustment.

Consequence of Tender Offers:

 

Tender Offer:

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under paragraph 5(g)(i) of this Confirmation, Dealer may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or paragraph 5(g)(i) will apply.

 

        Share-for-Share:

Modified Calculation Agent Adjustment.

 

        Share-for-Other:

Modified Calculation Agent Adjustment.

 

        Share-for-Combined:

Modified Calculation Agent Adjustment.

 

Modified Calculation Agent Adjustment:

For greater certainty, the definition of “Modified Calculation Agent Adjustment”
in Sections 12.2 and 12.3 of the Equity Definitions shall be amended by
(i) adding the following italicized language after the stipulated parenthetical
provision: “(including adjustments to account for changes in volatility,
expected dividends, stock loan rate or liquidity relevant to the Shares or to
the Transaction) from the Exchange Business Day immediately preceding the
Announcement Date or the Determination Date, as applicable, to the first
Exchange Business Day immediately following the Merger Date (Section 12.2) or
Tender Offer Date (Section 12.3).” and (ii) deleting the phrase “expected
dividends,” from such stipulated parenthetical provision.

 

 

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Counterparty being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Dealer, the issuer of the Affected Shares and the
entity that will be the issuer of the New Shares shall, prior to the Merger
Date, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
reasonably requested by Dealer that Dealer has determined, in its reasonable
discretion, to be reasonably necessary or appropriate to allow Dealer to
continue as a party to the Transaction, as adjusted under Section 12.2(e)(i) of
the Equity Definitions, and to

 

8



--------------------------------------------------------------------------------

 

preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then, at
Dealer election, the consequences set forth in Section 12.2(e)(ii) of the Equity
Definitions shall apply.

 

Announcement Date:

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
shall be amended by (i) replacing the word “leads to the” in the third and the
fifth lines thereof with the words “, if completed, would lead to a”,
(ii) replacing the words “voting shares” in the fifth line thereof with the word
“Shares”, (iii) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof, (iv) inserting the
words “or to explore the possibility of engaging in” after the words “engage in”
in the second line thereto and (v) inserting the words “or to explore the
possibility of purchasing or otherwise obtaining” after the word “obtain” in the
fourth line thereto.

 

Announcement Event:

If an Announcement Event has occurred, the Calculation Agent shall have the
right to determine the economic effect of the Announcement Event on the
theoretical value of the Transaction (including without limitation any change in
volatility, stock loan rate or liquidity relevant to the Shares or to the
Transaction) (i) at a time that it deems appropriate, from the Announcement Date
to the date of such determination (the “Determination Date”), and (ii) on the
Valuation Date or on a date on which a payment amount is determined pursuant to
Section 6 of the Agreement or Sections 12.7 or 12.8 of the Equity Definitions,
from the Exchange Business Day immediately preceding the Announcement Date or
the Determination Date, as applicable, to the Valuation Date or on a date on
which a payment amount is determined pursuant to Section 6 of the Agreement or
Sections 12.7 or 12.8 of the Equity Definitions. If any such economic effect is
material, the Calculation Agent will adjust the terms of the Transaction to
reflect such economic effect. “Announcement Event” shall mean the occurrence of
the Announcement Date of a Merger Event or Tender Offer or potential Merger
Event or potential Tender Offer.

 

Composition of Combined Consideration:

Not Applicable; provided that, notwithstanding Sections 12.5(b) and 12.1(f) of
the Equity Definitions, to the extent that the composition of the consideration
for the relevant Shares pursuant to a Tender Offer or Merger Event could be
elected by an actual holder of the Shares, the Calculation Agent will, in its
sole discretion, determine such composition.

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the

 

9



--------------------------------------------------------------------------------

 

Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall thereafter be deemed
to be the Exchange.

Additional Disruption Events:

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation” and (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position”; and provided
further that Dealer shall not adjust the terms of the Transaction for a Change
in Law referred to in clause (Y) of Section 12.9(a)(ii) of the Equity
Definitions except to the extent it is exercising its right to terminate or
adjust transactions as a result of a “Change in Law” event with respect to other
similarly situated customers.

 

  The parties agree that, for the avoidance of doubt, for purposes of
Section 12.9(a)(ii) of the Equity Definitions, “any applicable law or
regulation” shall include the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any rules and regulations promulgated thereunder and any
similar law or regulation, and the consequences specified in Section 12.9(b)(i)
of the Equity Definitions (as modified below) shall apply to any Change in Law
arising from any such act, rule or regulation.

 

Failure to Deliver:

Not Applicable.

 

Insolvency Filing:

Applicable.

 

Hedging Disruption:

Applicable; provided that

 

  (i) Section 12.9(a)(v) of the Equity Definitions is hereby modified by
inserting the following three sentences at the end of such Section:

 

  “Such inability described in phrases (A) or (B) above shall not constitute a
“Hedging Disruption” unless (x) such inability does not result from factors
particular to Hedging Party (such as Hedging Party’s creditworthiness or
financial position, or particular actions or transactions undertaken by the
Hedging Party unrelated to the hedging of the Transaction) and (y) such
inability will result in continued performance by the Hedging Party under the
Transaction being commercially unreasonable or commercially impracticable. For
the avoidance of doubt, the term “equity price risk” shall be deemed to include,
but shall not be limited to, stock price and volatility risk. And, for the
further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”

 

  (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

10



--------------------------------------------------------------------------------

Loss of Stock Borrow:

Applicable; provided that (a) Sections 12.9(a)(vii) and 12.9(b)(iv) of the
Equity Definitions are amended by deleting the words “at a rate equal to or less
than the Maximum Stock Loan Rate” and replacing it with the words “at a Borrow
Cost equal to or less than the Maximum Stock Loan Rate” and
(b) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(I) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (II) replacing the phrase “neither the Non-Hedging Party nor the Lending
Party lends Shares” with the phrase “such Lending Party does not lend Shares” in
the penultimate sentence.

 

Borrow Cost:

The cost to borrow the relevant Shares that would be incurred by a third party
market participant borrowing such Shares, as determined by the Calculation Agent
on the relevant date of determination. Such costs shall include (a) the spread
below FED-FUNDS that would be earned on collateral posted in connection with
such borrowed Shares, net of any costs or fees, and (b) any stock loan borrow
fee that would be payable for such Shares, expressed as fixed rate per annum.

 

Maximum Stock Loan Rate:

200 basis points

 

Increased Cost of Stock Borrow:

Applicable; provided that (a) Section 12.9(a)(viii) of the Equity Definitions
shall be amended by deleting “rate to borrow Shares” and replacing it with
“Borrow Cost” and (b) Section 12.9(b)(v) of the Equity Definitions shall be
amended by (i) adding the word “or” immediately before the phrase “(B)”,
(ii) deleting subsection (C) in its entirety, (iii) replacing “either party” in
the penultimate sentence with “the Hedging Party”, (iv) replacing the word
“rate” in clause (Y) of the final sentence therein with the words “Borrow Cost”
and (v) deleting clause (X) of the final sentence.

 

Initial Stock Loan Rate:

25 basis points, as adjusted by the Calculation Agent to reflect any subsequent
Price Adjustment due to an Increased Cost of Stock Borrow.

 

FED FUNDS:

“FED FUNDS” means, for any day, the rate set forth for such day opposite the
caption “Federal funds”, as such rate is displayed on the page “FedsOpen <Index>
<GO>” on the BLOOMBERG Professional Service, or any successor page; provided
that if no rate appears for any day on such page, the rate for the immediately
preceding day for which a rate does so appear shall be used for such day.

 

Hedging Party:

Dealer or an affiliate of Dealer that is involved in the hedging of the
Transaction for all applicable Additional Disruption Events.

 

Hedge Positions:

The definition of “Hedge Positions” in Section 13.2(b) of the Equity Definitions
shall be amended by inserting the words “or an affiliate thereof” after the
words “a party” in the third line.

 

Determining Party:

Dealer for all applicable Extraordinary Events (including Announcement Events).

Acknowledgments:

 

 

11



--------------------------------------------------------------------------------

Non-Reliance:

Applicable.

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable.

 

Additional Acknowledgments:

Applicable.

 

  3. Mutual Representations, Warranties and Agreements.

In addition to the representations, warranties and agreements in the Agreement
and those contained elsewhere herein, each of Dealer and Counterparty represents
and warrants to, and agrees with, the other party that:

 

  (a) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA.

 

  (b) Securities Act. It is a “qualified institutional buyer” as defined in Rule
144A under the Securities Act, or an “accredited investor” as defined in
Section 2(a)(15)(ii) of the Securities Act.

 

  (c) ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(2) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

 

  (d) Conduct Rules. Each party acknowledges and agrees to be bound by the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

  (e) Private Placement Representations. Each of Dealer and Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act, by virtue of Section 4(a)(2)
thereof. Accordingly, Dealer represents and warrants to Counterparty that (i) it
has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 

12



--------------------------------------------------------------------------------

  4. Representations, Warranties and Agreements of Counterparty.

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and agrees
that:

 

  (a) the representations and warranties of Counterparty set forth in Section 2
of the Purchase Agreement, dated as of the Trade Date between Counterparty and
Barclays Capital Inc., as representative of the initial purchasers (the
“Purchase Agreement”), are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein;

 

  (b) the Shares of Counterparty initially issuable upon exercise of the Warrant
(the “Warrant Shares”) have been reserved for issuance by all required corporate
action of Counterparty. The Warrant Shares have been duly authorized and, when
delivered as contemplated by the terms of the Warrant following the exercise of
the Warrant in accordance with the terms and conditions of the Warrant, will be
validly issued, fully-paid and non-assessable, and the issuance of the Warrant
Shares will not be subject to any pre-emptive or similar rights;

 

  (c) Counterparty shall promptly provide written notice to Dealer upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Dealer;

 

  (d) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction), (C) no communication
(written or oral) received from Dealer or any of its affiliates shall be deemed
to be an assurance or guarantee as to the expected results of the Transaction
and (D) Counterparty has total assets of at least USD 50,000,000 as of the date
hereof;

 

  (e) Counterparty is entering into the Transaction, solely for the purposes
stated in the board resolution authorizing the Transaction and in its public
disclosure, and there is no internal policy, whether written or oral, of
Counterparty that would prohibit Counterparty from entering into any aspect of
the Transaction, including, but not limited to, the issuance of Shares to be
made pursuant hereto;

 

  (f) Counterparty is not as of the Trade Date and as of the date on which
Counterparty delivers any Termination Delivery Units, and shall not be after
giving effect to the transactions contemplated hereby, “insolvent” (as such term
is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”));

 

  (g) Counterparty understands, agrees and acknowledges that Dealer has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law;

 

  (h)

each of Counterparty’s filings under the Securities Act, the Exchange Act, or
other applicable securities laws that are required to be filed have been filed
and that, as of the

 

13



--------------------------------------------------------------------------------

  respective dates thereof and as of the date of this representation, such
filings when considered as a whole (with the more recent such filings deemed to
amend inconsistent statements contained in any earlier such filings) do not
contain any misstatement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements made therein,
in the light of the circumstances under which they were made, not misleading;

 

  (i) On the Trade Date and as of the date of on which Counterparty delivers any
Termination Delivery Units, Counterparty is not in possession of any material
non-public information regarding the Issuer or the Shares. “Material”
information for these purposes is any information to which an investor would
reasonably attach importance in reaching a decision to buy, sell or hold any
securities of the Issuer.

 

  (j) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended;

 

  (k) Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency;

 

  (l) without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project;

 

  (m) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of, or facilitating a distribution of, the
Shares (or any security convertible into or exchangeable for the Shares) or
otherwise in violation of the Exchange Act;

 

  (n) Counterparty shall deliver to Dealer an opinion of counsel, dated as of
the Premium Payment Date and reasonably acceptable to Dealer in form and
substance, with respect to the organization and subsistence of Counterparty, the
due authorization, execution and delivery of this Confirmation, and, in respect
of the execution, delivery and performance of this Confirmation, the absence of
any violation of Counterparty’s certificate of incorporation or Counterparty’s
by-laws, and that the Warrant Shares have been duly authorized by all necessary
corporate action on the part of Counterparty and reserved for issuance and when
issued, delivered and paid for in accordance with the terms of this Confirmation
would, if issued on the date of such opinion, be validly issued, fully paid and
nonassessable and free of preemptive rights under Counterparty’s certificate of
incorporation and bylaws and Pennsylvania law containing customary exceptions,
assumptions and qualifications, in each case reasonably acceptable to Dealer;

 

  (o) Counterparty is entering the Transaction, solely for the purposes stated
in the board resolution authorizing the Transaction (a copy of which, and such
other certificates as Dealer may reasonably request, Counterparty shall deliver
to Dealer on or before the Trade Date) and in its public disclosure, and there
is no internal policy, whether written or oral, of Counterparty that would
prohibit Counterparty from entering into any aspect of the Transaction;

 

14



--------------------------------------------------------------------------------

  (p) Counterparty has not entered into any obligation or undertaking that would
contractually limit it from effecting Net Share Settlement under the Transaction
and it agrees not to enter into any such obligation or undertaking during the
term of the Transaction;

 

  (q) (x) (A) On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”) other than the distribution of the convertible
notes subject to the Purchase Agreement and (B) Counterparty shall not engage in
any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M until the second Exchange Business Day
immediately following the Trade Date, and (y) Counterparty shall notify Dealer
in writing of the start of a “restricted period”, as defined in Regulation M, no
later than the Scheduled Trading Day immediately before the start of any such
restricted period, to the extent Counterparty is engaged in any “distribution,”
as such term is defined in Regulation M, of any securities of Counterparty other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, during the Settlement Period;

 

  (r) During the Settlement Period and on any other Exercise Date, neither
Counterparty nor any “affiliate” or “affiliated purchaser” (each as defined in
Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer; and

 

  (s) Counterparty agrees that it (A) will not during the Settlement Period
make, or permit to be made (to the extent it is in Counterparty’s reasonable
control), any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; (B) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) notify Dealer following any such announcement that such announcement
has been made; and (C) shall promptly (but in any event prior to the next
opening of the regular trading session on the Exchange) provide Dealer with
written notice specifying (i) Counterparty’s average daily Rule 10b-18 Purchases
(as defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through Dealer or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date. Such written notice shall be deemed to be a
certification by Counterparty to Dealer that such information is true and
correct. In addition, Counterparty shall promptly notify Dealer of the earlier
to occur of the completion of such transaction and the completion of the vote by
target shareholders. “Merger Transaction” means any merger, acquisition or
similar transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

 

  5. Other Provisions:

 

  (a) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery may be effected through Agent. In
addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty may be transmitted exclusively
through Agent.

 

15



--------------------------------------------------------------------------------

  (b) Understanding and Acknowledgement. Counterparty understands and
acknowledges that notwithstanding any other relationship between Counterparty
and Dealer (and Dealer’s affiliates), in connection with the Transaction and any
other over-the-counter derivative transaction between Counterparty and Dealer or
Dealer’s affiliates, Dealer or its affiliates, as the case may be, is acting as
principal and is not a fiduciary or adviser to Counterparty in respect of any
such transaction, including any entry into or exercise, amendment, unwind or
termination thereof.

 

  (c)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
Warrant Equity Percentage as determined on such day is (i) equal to or greater
than 9% or (ii) greater by 0.5% than the Warrant Equity Percentage included in
the immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Warrant Equity Percentage as of the Trade
Date). The “Warrant Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the product of the Number of
Warrants in aggregate and the Warrant Entitlement [under the Transaction and any
other warrant transaction between the parties] and (B) the denominator of which
is the number of Shares outstanding on such day. Counterparty agrees to
indemnify and hold harmless Dealer and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Dealer’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person may
become subject to, as a result of Counterparty’s failure to provide Dealer with
a Repurchase Notice on the day and in the manner specified in this paragraph,
and to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person in respect of
the foregoing, such Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Counterparty may designate in such proceeding
and shall pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person

 

16



--------------------------------------------------------------------------------

  at law or in equity. The indemnity and contribution agreements contained in
this paragraph shall remain operative and in full force and effect regardless of
the termination of the Transaction.

 

  (d)

Transfer or Assignment. Counterparty may not transfer or assign any of its
rights or obligations under the Transaction or the Agreement without the prior
written consent of Dealer. Notwithstanding any provision of the Agreement to the
contrary, upon written notice to Counterparty, Dealer may, subject to applicable
law, freely transfer and assign all of its rights and obligations under the
Transaction or the Agreement without the consent of Counterparty to any third
party; provided that Counterparty will not, as a result of such transfer and/or
assignment, be required under the Agreement or this Confirmation to (i) pay to
the transferee or assignee an amount greater than the amount that it would have
been required to pay to Dealer in the absence of such transfer” or assignment or
(ii) receive from the transferee or assignee an amount less than the amount that
Counterparty would have received from Dealer in the absence of such transfer or
assignment, in each case based on the circumstances in effect on the date of
such transfer. If at any time at which (1) the Equity Percentage exceeds 9.0% or
(2) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under any relevant state corporate
law or any state or federal bank holding company or banking laws, or other
federal, state or local laws, regulations or regulatory orders or organizational
documents or contracts of Counterparty that are applicable to ownership of
Shares (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person or could result in an adverse effect on a Dealer Person, as determined by
Dealer in its reasonable discretion, under Applicable Laws and with respect to
which such requirements have not been met or the relevant approval has not been
received minus (y) 1.0% of the number of Shares outstanding on the date of
determination (either such condition described in clause (1) or (2), an “Excess
Ownership Position”) and Dealer is unable, after commercially reasonable
efforts, to effect a transfer or assignment on pricing terms and within a time
period reasonably acceptable to it of all or a portion of the Transaction such
that an Excess Ownership Position no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that an Excess Ownership
Position no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (x) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Warrants equal to the Terminated Portion,
(y) Counterparty shall be the sole Affected Party with respect to such partial
termination and (z) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions of paragraph 5(j) shall apply
to any amount that is payable by Dealer to Counterparty pursuant to this
sentence). The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates subject to aggregation with Dealer, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, and all
persons who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (“Dealer Group”), beneficially own (within the meaning
of Section 13 of the Exchange Act) on such day and (B) the denominator of which
is the number of Shares outstanding on such day. Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing Dealer to
purchase, sell, receive or deliver any Shares or other securities to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such

 

17



--------------------------------------------------------------------------------

  designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

 

  (e) Role of Agent. Each of Dealer and Counterparty acknowledges to and agrees
with the other party hereto and to and with the Agent that (i) the Agent is
acting as agent for Dealer under the Transaction pursuant to instructions from
such party, (ii) the Agent is not a principal or party to the Transaction, and
may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Dealer and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Dealer or the Agent, other than the
representations expressly set forth in this Confirmation or the Agreement, and
(v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Dealer.

 

  (f) Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Dealer upon written request by Counterparty. The Agent will furnish
to Counterparty upon written request a statement as to the source and amount of
any remuneration received or to be received by the Agent in connection with the
Transaction.

 

  (g) Additional Termination Events. The occurrence of any of the following
shall constitute an Additional Termination Event with respect to which
(1) Counterparty shall be the sole Affected Party and (2) the Transaction shall
be the sole Affected Transaction; provided that with respect to any of the
following Additional Termination Events, Dealer may choose to treat part of the
Transaction as the sole Affected Transaction, and, upon termination of the
Affected Transaction, a Transaction with a Number of Warrants equal to the
unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect and, for the avoidance
of doubt, shall be subject to all relevant provisions and adjustments as
applicable (including pursuant to the provisions under “Extraordinary Events”):

 

  (i) Dealer reasonably determines that it is advisable to terminate all or a
portion of the Transaction (the “Affected Portion”) so that Dealer’s related
hedging activities with respect thereto will comply with applicable securities
laws, rules or regulations or generally applicable related policies and
procedures of Dealer applied to the Transaction in a non-discriminatory manner
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer); provided that Dealer shall treat only
the Affected Portion of the Transaction as the Affected Transaction (it being
understood that the Affected Portion may be 100%);

 

  (ii) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” becomes the
“beneficial owner” (as these terms are defined in Rule 13d-3 and Rule 13d-5
under the Exchange Act), directly or indirectly, of more than 50% of
Counterparty’s capital stock that is at the time entitled to vote by the holder
thereof in the election of Counterparty’s board of directors (or comparable
body);

 

  (iii)

the first day on which a majority of the members of Counterparty’s board of
directors are not continuing directors. “Continuing directors” means, as of any
date of determination, any member of the board of directors of Counterparty

 

18



--------------------------------------------------------------------------------

  who: (a) was a member of the board of directors on the Premium Payment Date;
or (b) was nominated for election or elected to the board of directors with the
approval of a majority of the continuing directors who were members of the board
at the time of the new director’s nomination or election;

 

  (iv) the adoption of a plan relating to Counterparty’s liquidation or
dissolution; or

 

  (v) (A) the consolidation, merger or binding share exchange of Counterparty
with or into any other person, other than: (a) any transaction that does not
result in any reclassification, conversion, exchange or cancellation of
outstanding shares of Counterparty’s capital stock; or (b) any merger primarily
for the purpose of changing Counterparty’s jurisdiction of incorporation and
resulting in a reclassification, conversion or exchange of outstanding shares of
common stock solely into shares of common stock of the surviving entity;
provided such shares are or will immediately be listed for trading on the NASDAQ
Global Market, the NASDAQ Global Select Market or The New York Stock Exchange
(or any of their respective successors) or (B) the sale, lease, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of Counterparty’s assets and those of Counterparty’s
subsidiaries taken as a whole to any “person” (as this term is used in
Section 13(d)(3) of the Exchange Act).

Notwithstanding the foregoing, any transaction or event described in clause
(ii) through (v) above will not constitute an Additional Termination Event if,
in connection with such transaction or event, or as a result therefrom, a
transaction described in clause (ii) or (v) above occurs and at least 90% of the
consideration paid for Counterparty’s common stock (excluding cash payments for
fractional shares and cash payments made pursuant to dissenters’ appraisal
rights) consists of shares of common stock traded on any of The New York Stock
Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market (or any of
their respective successors) (or will be so traded or quoted immediately
following the completion of the merger or consolidation or such other
transaction).

 

  (h) No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

  (i) No Setoff. Obligations under the Transaction shall not be netted, recouped
or set off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under the Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment provided that both parties agree that subparagraph (ii) of
Section 2(c) of the Agreement shall apply to the Transaction.

 

  (j)

Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events. If Counterparty owes Dealer any amount in
connection with the Transaction (i) pursuant to Sections 12.2, 12.3, 12.6, 12.7
or 12.9 of the Equity Definitions (except in the case of an Extraordinary Event
in which the consideration or proceeds to be paid to holders of Shares as a
result of such event consists solely of cash) or (ii) pursuant to
Section 6(d)(ii) of the Agreement (except in the case of an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than (x) an Event of Default of the
type described in Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or
(y) a Termination

 

19



--------------------------------------------------------------------------------

  Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty’s control) (a “Payment Obligation”),
Counterparty shall satisfy any such Payment Obligation by delivery of
Termination Delivery Units (as defined below) unless Counterparty elects to
satisfy such Payment Obligation by delivery of cash by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than noon New York time on the Early Termination Date or other
date the Transaction is cancelled or terminated, as applicable, where such
notice shall include a representation and warranty from Counterparty that it is
not, as of the date of the telephonic notice and the date of such written
notice, aware of any material non-public information concerning itself or the
shares (where “material” shall have the meaning set forth in paragraph 4(i)
above); provided that Dealer shall have the right, in its sole discretion and
notwithstanding any election by Counterparty to the contrary, to elect to
satisfy any such Payment Obligation (x) by delivery of Termination Delivery
Units in any event or (y) by delivery of cash in the event of (i) an
Extraordinary Event in which the consideration or proceeds to be paid to holders
of Shares as a result of such event consists solely of cash or (ii) Event of
Default in which Counterparty is the Defaulting Party or a Termination Event in
which Counterparty is the Affected Party, which Event of Default or Termination
Event resulted from an event or events within Counterparty’s control. Where
Counterparty is required to deliver Termination Delivery Units Counterparty
shall deliver to Dealer a number of Termination Delivery Units having a fair
market value (net of any brokerage and underwriting commissions and fees,
including any customary private placement fees) equal to the amount of such
Payment Obligation (such number of Termination Delivery Units to be delivered to
be determined by the Calculation Agent as the number of whole Termination
Delivery Units that could be sold over a commercially reasonable period of time
to generate proceeds equal to the cash equivalent of such Payment Obligation).
In addition, if, in the good faith reasonable judgment of Dealer, for any
reason, the Termination Delivery Units deliverable pursuant to this paragraph
would not be immediately freely transferable by Dealer under Rule 144, then
Dealer may elect either to (x) accept delivery of such Termination Delivery
Units notwithstanding any restriction on transfer or (y) require that such
delivery take place pursuant to paragraph 5(m) below. If the provisions set
forth in this paragraph are applicable, the provisions of Sections 9.8, 9.9,
9.10, 9.11 (modified as described above) and 9.12 of the Equity Definitions
shall be applicable, except that all references to “Shares” shall be read as
references to “Termination Delivery Units.” “Termination Delivery Units” means
in the case of a Termination Event, Event of Default, Additional Disruption
Event or Delisting, one Share or, in the case of Nationalization, Insolvency,
Tender Offer or Merger Event, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency, Tender Offer or Merger
Event; provided that if such Nationalization, Insolvency, Tender Offer or Merger
Event involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.

 

  (k)

Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, following any delivery of Shares or Termination Delivery Units to Dealer
hereunder, such Shares or Termination Delivery Units would be in the hands of
Dealer subject to any applicable restrictions with respect to any registration
or qualification requirement or prospectus delivery requirement for such Shares
or Termination Delivery Units pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Termination
Delivery Units being “restricted securities”, as such term is defined in Rule
144 under the Securities Act, or as a result of the sale of such Shares or
Termination Delivery Units) (such Shares or Termination Delivery Units,
“Restricted Shares”), then delivery of such Restricted Shares shall be effected
pursuant to either clause (i) or (ii)

 

20



--------------------------------------------------------------------------------

  below at the election of Counterparty, unless waived by Dealer.
Notwithstanding the foregoing, solely in respect of any Number of Warrants
exercised or deemed exercised on any Expiration Date, Counterparty shall elect,
prior to the first Settlement Date for the first Expiration Date, a Private
Placement Settlement (as defined below) or Registered Settlement (as defined
below) for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all Settlement Dates for such Warrants and
the procedures in clause (i) or clause (ii) below shall apply for all such
delivered Restricted Shares on an aggregate basis commencing after the final
Settlement Date for such Warrants. The Calculation Agent shall make reasonable
adjustments to settlement terms and provisions under this Confirmation to
reflect a single Private Placement or Registered Settlement for such aggregate
Restricted Shares delivered hereunder.

 

  (i) If Counterparty elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to Dealer; provided that
Counterparty may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Counterparty to Dealer (or any affiliate designated by
Dealer) of the Restricted Shares or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Restricted Shares by
Dealer (or any such affiliate of Dealer). The Private Placement Settlement of
such Restricted Shares shall include customary representations, covenants, blue
sky and other governmental filings and/or registrations, indemnities to Dealer,
due diligence rights (for Dealer or any designated buyer of the Restricted
Shares by Dealer), opinions and certificates, and such other documentation as is
customary for private placement agreements, all reasonably acceptable to Dealer.
In the case of a Private Placement Settlement, Dealer shall determine the
appropriate discount (in the case of settlement of Termination Delivery Units
pursuant to paragraph 5(j) above) or any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and appropriately adjust the number
of such Restricted Shares to be delivered to Dealer hereunder. Notwithstanding
the Agreement or this Confirmation, the date of delivery of such Restricted
Shares shall be the Scheduled Trading Day following notice by Dealer to
Counterparty, of such applicable discount and the number of Restricted Shares to
be delivered pursuant to this clause (i). For the avoidance of doubt, delivery
of Restricted Shares shall be due as set forth in the previous sentence and not
be due on the date described in paragraph 5(j) (in the case of settlement of
Termination Delivery Units) or on the Settlement Date (in the case of settlement
in Shares pursuant to Section 2 above).

 

  (ii)

If Counterparty elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Counterparty shall promptly (but in any event
no later than the beginning of the Resale Period (as defined below)) file and
use its reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares (and any Make-whole Shares) in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities, due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Dealer. If Dealer, in its sole
reasonable discretion,

 

21



--------------------------------------------------------------------------------

  is not satisfied with such procedures and documentation Private Placement
Settlement shall apply. If Dealer is satisfied with such procedures and
documentation, it shall sell the Restricted Shares pursuant to such registration
statement during a period (the “Resale Period”) commencing on the Exchange
Business Day following delivery of such Restricted Shares (and any Make-whole
Shares) and ending on the earliest of (i) the Exchange Business Day on which
Dealer completes the sale of all Restricted Shares or, in the case of settlement
of Termination Delivery Units, a sufficient number of Restricted Shares so that
the realized net proceeds of such sales exceed the Payment Obligation (as
defined above) and (ii) the date upon which all Restricted Shares have been sold
or transferred pursuant to Rule 144 (or similar provisions then in force) or
Rule 145(d)(1) or (2) (or any similar provision then in force) under the
Securities Act.

 

  (iii) If (ii) above is applicable and the Net Share Settlement Amount or the
Payment Obligation, as applicable, exceeds the realized net proceeds from such
resale, or if (i) above is applicable and the Freely Tradeable Value (as defined
below) of the Net Share Settlement Amount or the Payment Obligation (in each
case as adjusted pursuant to (i) above), as applicable, exceeds the realized net
proceeds from such resale, Counterparty shall transfer to Dealer by the open of
the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”), at Counterparty’s option, either in cash or in
a number of Shares (“Make-whole Shares”; provided that the aggregate number of
Shares and Make-whole Shares delivered shall not exceed the Maximum Amount)
that, based on the Settlement Price on the last day of the Resale Period (as if
such day was the “Valuation Date” for purposes of computing such Settlement
Price), has a value equal to the Additional Amount. The Resale Period shall
continue to enable the sale of the Make-whole Shares. If Counterparty elects to
pay the Additional Amount in Make-whole Shares, the requirements and provisions
for either Private Placement Settlement or Registration Settlement shall apply
to such payment. This provision shall be applied successively until the
Additional Amount is equal to zero, subject to paragraph 5(q) below. “Freely
Tradeable Value” means the value of the number of Shares delivered to Dealer
which such Shares would have if they were freely tradeable (without prospectus
delivery) upon receipt by Dealer, as determined by the Calculation Agent by
commercially reasonable means.

 

  (iv) Without limiting the generality of the foregoing, Counterparty agrees
that any Restricted Shares delivered to Dealer, as purchaser of such Restricted
Shares, (A) may be transferred by and among Dealer and its affiliates and
Counterparty shall effect such transfer without any further action by Dealer and
(B) after the minimum “holding period” within the meaning of Rule 144(d) under
the Securities Act has elapsed after any settlement date for such Restricted
Shares, Counterparty shall promptly remove, or cause the transfer agent for such
Restricted Shares to remove, any legends referring to any such restrictions or
requirements from such Restricted Shares upon delivery by Dealer (or such
affiliate of Dealer) to Counterparty or such transfer agent of seller’s and
broker’s representation letters customarily delivered by Dealer in connection
with resales of restricted securities pursuant to Rule 144 under the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer).

 

22



--------------------------------------------------------------------------------

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i), (ii) or (iii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Counterparty shall be
the Defaulting Party.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder, Automatic Exercise shall
not apply with respect thereto, and no delivery hereunder (including pursuant to
paragraphs 5(k), (n) or (o)) shall be made, to the extent (but only to the
extent) that, the receipt of any Shares upon such exercise or delivery, after
taking into account any Shares deliverable to Dealer under any Additional
Warrant Transaction Confirmation between Counterparty and Dealer would result in
the existence of an Excess Ownership Position. Any purported delivery hereunder
shall be void and have no effect to the extent (but only to the extent) that
such delivery would result in the existence of an Excess Ownership Position. If
any delivery owed to Dealer hereunder is not made, in whole or in part, as a
result of this provision, Counterparty’s obligation to make such delivery and
Dealer’s right to exercise a Warrant shall not be extinguished and Counterparty
shall make such delivery as promptly as practicable after, but in no event later
than one Scheduled Trading Day after, Dealer gives notice to Counterparty that,
such exercise or delivery would not result in the existence of an Excess
Ownership Position.

 

  (m)

Share Deliveries. Counterparty acknowledges and agrees that, to the extent that
Dealer is not then an affiliate, as such term is used in Rule 144 under the
Securities Act, of Counterparty and has not been such an affiliate of
Counterparty for 90 days (it being understood that Dealer shall not be
considered such an affiliate of Counterparty solely by reason of its receipt of
or right to receive Shares pursuant to the Transaction), and otherwise satisfies
all holding period and other requirements of Rule 144 under the Securities Act
applicable to it, any Shares or Termination Delivery Units delivered hereunder
at any time after 6 months from the Premium Payment Date shall be eligible for
resale under Rule 144 under the Securities Act, and Counterparty agrees to
promptly remove, or cause the transfer agent for such Shares or Termination
Delivery Units to remove, any legends referring to any restrictions on resale
under the Securities Act from the certificates representing such Shares or
Termination Delivery Units. Counterparty further agrees that with respect to any
Shares or Termination Delivery Units delivered hereunder at any time after 6
months from the Premium Payment Date but prior to 1 year from the Premium
Payment Date, to the extent that Counterparty then satisfies the current
information requirement of Rule 144 under the Securities Act, Counterparty shall
promptly remove, or cause the transfer agent for such Shares or Termination
Delivery Units to remove, any legends referring to any such restrictions or
requirements from the certificates representing such Shares or Termination
Delivery Units upon delivery by Dealer to Counterparty or such transfer agent of
customary seller’s and broker’s representation letters in connection with
resales of such Shares or Termination Delivery Units pursuant to Rule 144 under
the Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer. Counterparty further agrees and acknowledges that Dealer shall
run a holding period under Rule 144 under the Securities Act with respect to the
Warrants and/or any Shares or Termination Delivery Units delivered hereunder
notwithstanding the existence of any other transaction or transactions between
Counterparty and Dealer relating to the Shares. Counterparty further agrees that
Shares or Termination Delivery Units delivered hereunder prior to the date that
is 6 months from the Premium Payment Date may be freely transferred by Dealer to
its affiliates, and Counterparty shall effect such transfer without any further
action by Dealer. Notwithstanding anything to the contrary herein, Counterparty
agrees that any delivery of Shares or Termination Delivery Units shall be
effected by book-entry transfer through the facilities of the Clearance System
if, at the

 

23



--------------------------------------------------------------------------------

  time of such delivery, the certificates representing such Shares or
Termination Delivery Units would not contain any restrictive legend as described
above. Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 under the Securities Act or any successor rule are
amended, or the applicable interpretation thereof by the Securities and Exchange
Commission or any court changes after the Trade Date, including without
limitation to lengthen or shorten the holding periods, the agreements of
Counterparty herein shall be deemed modified to the extent necessary, in the
opinion of outside counsel of Counterparty, to comply with Rule 144 under the
Securities Act, including Rule 144, as in effect at the time of delivery of the
relevant Shares or Termination Delivery Units.

 

  (n) Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation or the Agreement, in no event will Counterparty be required to
deliver more than a number of Shares equal to two times the Number of Shares
(the “Maximum Amount”) in the aggregate to Dealer in connection with the
Transaction, subject to the provisions below regarding Deficit Shares. In the
event Counterparty shall not have delivered the full number of Shares otherwise
due in connection with the Transaction (whether upon any scheduled settlement of
the Transaction, any Private Placement Settlement or otherwise) as a result of
the first sentence of this paragraph relating to the Maximum Amount (such
deficit, the “Deficit Shares”), Counterparty shall be continually obligated to
deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that
(i) Shares are repurchased, acquired or otherwise received by Counterparty or
any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant delivery date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify Dealer of
the occurrence of any of the foregoing events (including the aggregate number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver of such aggregate number of Shares
thereafter.

 

  (o) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

  (p) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders of Counterparty
in any U.S. bankruptcy proceedings of Counterparty; provided that nothing herein
shall limit or shall be deemed to limit Dealer’s right to pursue remedies in the
event of a breach by Counterparty of its obligations and agreements with respect
to the Transaction except in any U.S. bankruptcy proceedings of Counterparty;
provided further that nothing in this paragraph shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

  (q)

Securities Contract. The parties hereto agree and acknowledge that Dealer is one
or more of a “financial institution” and “financial participant” within the
meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment

 

24



--------------------------------------------------------------------------------

  and delivery hereunder or in connection herewith is a “termination value,”
“payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” (as such term is
defined in Section 741(8) of the Bankruptcy Code) or a “transfer” within the
meaning of Section 546 of the Bankruptcy Code and (B) that Dealer is entitled to
the protections afforded by, among other sections, Section 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the Bankruptcy
Code.

 

  (r) Right to Extend. Dealer may postpone any potential Expiration Date or
postpone or extend any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Net Share Amount for such Expiration Date), if
Dealer determines, in its reasonable discretion, that such postponement or
extension is reasonably necessary or appropriate to preserve Dealer’s or its
affiliate’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Dealer or its affiliate to effect purchases or
sale of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer or such affiliate were
Issuer or an affiliated purchaser of Issuer, be in compliance with applicable
legal, regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer and/or such affiliate.

 

  (s) Wall Street Transparency and Accountability Act of 2010. The parties
hereby agree that none of (i) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), (ii) any similar legal certainty
provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Confirmation, any
Transaction hereunder or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased cost, regulatory change
or similar event under this Confirmation, the Equity Definitions or the
Agreement (including, but not limited to, any right arising from any Change in
Law, Insolvency Filing, Hedging Disruption, Loss of Stock Borrow, Increased Cost
of Stock Borrow, or Illegality (as defined in the Agreement)).

 

  (t) Governing Law. This Confirmation and the Agreement, and any claims, causes
of action or disputes arising hereunder or thereunder or relating hereto or
thereto, shall be governed by the laws of the State of New York (without
reference to choice of law doctrine that would lead to the application of the
laws of any jurisdiction other than New York).

 

  (u) Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER
INTO THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS PROVIDED HEREIN.

 

  (v)

Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND

 

25



--------------------------------------------------------------------------------

  WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT
FORUM WITH RESPECT TO, THESE COURTS.

 

  (w) [2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to this Agreement (and each
“Protocol Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. For the purposes of this section:

 

  1. Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio
Data Receiving Entity;

 

  2. Dealer and Counterparty may use a Third Party Service Provider, and each of
Dealer and Counterparty consents to such use including the communication of the
relevant data in relation to Dealer and Counterparty to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.

 

  3. The Local Business Days for such purposes in relation to Dealer and
Counterparty is New York, New York, USA.

 

  4. The following are the applicable email addresses.

 

Portfolio Data: Dealer: [e-mail address] Counterparty: [e-mail address] Notice
of discrepancy: Dealer: [e-mail address] Counterparty: [e-mail address] Dispute
Notice: Dealer: [e-mail address] Counterparty: [e-mail address]]5

 

  (x) [NFC Representation Protocol. The parties agree that the provisions set
out in the Attachment to the ISDA 2013 EMIR NFC Representation Protocol
published by ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall
apply to the Agreement as if each party were an Adhering Party under the terms
of the NFC Representation Protocol. In respect of the Attachment to the
Protocol, (i) the definition of “Adherence Letter” shall be deemed to be deleted
and references to “Adherence Letter” shall be deemed to be to this section (and
references to “the relevant Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Agreement”, (iii) references to “Covered Master
Agreement” shall be deemed to be references to this Agreement (and each “Covered
Master Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. Counterparty confirms that it enters into this Agreement as a party
making the NFC Representation (as such term is defined in the

 

5  Dealer to advise.

 

26



--------------------------------------------------------------------------------

  NFC Representation Protocol). Counterparty shall promptly notify Dealer of any
change to its status as a party making the NFC Representation.]

 

  (y) Part 2(b) of the ISDA Schedule – Payee Representation:

For the purpose of Section 3(f) of this Agreement, Counterparty makes the
following representation to Dealer:

Counterparty is a corporation established under the laws of the State of
Pennsylvania and is a U.S. person (as that term is defined in
Section 7701(a)(30) of the United States Internal Revenue Code of 1986, as
amended).

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Counterparty:

(A) Each payment received or to be received by it in connection with this
Agreement is effectively connected with its conduct of a trade or business
within the United States; and

(B) It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the United States Treasury Regulations) for United States federal income tax
purposes.

 

  (z) Part 3(a) of the ISDA Schedule – Tax Forms:

Party Required to Deliver Document

 

Form/Document/Certificate Date by which to be Delivered Counterparty A complete
and duly executed United States Internal Revenue Service Form W-9 (or successor
thereto.) (i) Upon execution and delivery of this Agreement; (ii) promptly upon
reasonable demand by Dealer; and (iii) promptly upon learning that any such Form
previously provided by Counterparty has become obsolete or incorrect. Dealer A
complete and duly executed United States Internal Revenue Service Form W-8ECI
(or successor thereto.) (i) Upon execution and delivery of this Agreement; and
(ii) promptly upon learning that any such Form previously provided by Dealer has
become obsolete or incorrect.

 

  (aa) Withholding Tax Imposed on Payments to Non-US Counterparties under the
United States Foreign Account Tax Compliance Act . “Tax” and “Indemnifiable
Tax,” each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “ Code ”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “ FATCA Withholding Tax ”). For the avoidance of
doubt, a Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (bb)

HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of the
Agreement, shall not include any tax imposed on payments treated as dividends
from sources within the United States under Section 871(m) of the Code or any
regulations

 

27



--------------------------------------------------------------------------------

  issued thereunder (a “Section 871(m) Withholding Tax”). For the avoidance of
doubt, a Section 871(m) Withholding Tax is a Tax the deduction or withholding of
which is required by applicable law for the purposes of Section 2(d) of the
Agreement.

 

  (cc) Additional ISDA Schedule Terms

 

  (i) Automatic Early Termination. The “Automatic Early Termination” provision
of Section 6(a) of the Agreement will not apply to Dealer and will not apply to
Counterparty.

 

  (ii) Consent to Recording. Each party (i) consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, (ii) waives any
further notice of such monitoring or recording, and (iii) agrees to notify (and,
if required by law, obtain the consent of) its officers and employees with
respect to such monitoring or recording. Any such recording may be submitted in
evidence to any court or in any Proceeding for the purpose of establishing any
matters pertinent to the Transaction.

 

  (iii) Severability. In the event any one or more of the provisions contained
in this Confirmation or the Agreement shall be held illegal, invalid or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.

 

  6. Account Details:

 

  (a) Account for payments to Counterparty:

InterDigital, Inc.

ABA:

Acct: InterDigital, Inc.

Acct No.:

 

  (b) [Account for payments to Dealer:

Bank: [            ]

ABA# [            ]

BIC: [            ]

Acct: [            ]

Beneficiary: [            ]

Ref: [            ]

Account for delivery of Shares to Dealer:

Bank: [            ]

ABA# [            ]

BIC: [            ]

Acct: [            ]

Beneficiary: [            ]

Ref: [            ]

 

  7. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

28



--------------------------------------------------------------------------------

The Office of Dealer for the Transaction is: Inapplicable, Dealer is not a
Multibranch Party.

 

  8. Notices:

For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

InterDigital, Inc.

200 Bellevue Parkway, Suite 300,

Wilmington, Delaware 19809-3727

Attention:           Richard Brezski

Telephone: (+1) 302.281.3621

Facsimile: (+1) 302-281-3761

with a copy to:

InterDigital, Inc.

200 Bellevue Parkway, Suite 300,

Wilmington, Delaware 19809-3727

Attention:           Jannie Lau

Telephone: (+1) 302.281.3614

Facsimile: (+1) 302-281-3763

 

  (b) Address for notices or communications to Dealer:

[            ]

[            ]

Attention: [            ]

Telephone:         [            ]

Facsimile:         [            ]

with a copy to:

[            ]

[            ]

Attention: [            ]

Telephone:         [            ]

Facsimile:         [            ]

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
APPROPRIATE REGISTRATION UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION
EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES
LAWS.

 

29



--------------------------------------------------------------------------------

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer a facsimile of the fully-executed
Confirmation to Dealer at [            ]6. Originals shall be provided for your
execution upon your request.

Very truly yours,

[DEALER]

acting solely as Agent in connection with the Transaction

 

By:

 

Name: Title:

Accepted and confirmed as of the Trade Date:

INTERDIGITAL, INC.

 

By:

 

Name: Title:

 

 

 

6  Dealer to provide.

 

30



--------------------------------------------------------------------------------

SCHEDULE A

For purposes of the Transaction, the following terms shall have the following
values/meanings:

 

1. Strike Price: [                    ] 2. Premium: [                    ] 3.
Final Disruption Date: [                    ]

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

   Number of Warrants    Expiration Date

 

B-1